United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, FEDERAL
)
BUREAU OF PRISONS, FEDERAL
)
CORRECTIONAL INSTITUTION, Oakdale, LA, )
Employer
)
__________________________________________ )
M.G., Appellant

Appearances:
Kent Mercier, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-207
Issued: June 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 30, 2006 appellant filed a timely appeal from an October 12, 2006 decision
of the Office of Workers’ Compensation Programs, denying his claim for an emotional
condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant’s claimed emotional condition is causally related to a
compensable factor of his employment.

FACTUAL HISTORY
On February 28, 2005 appellant, then a 32-year-old fabric worker foreman,1 filed an
occupational disease claim alleging that he sustained post-traumatic stress disorder due to his
employment. On October 1, 2004 he was notified of his reassignment as a correctional officer in
the housing unit of the employing establishment. Appellant alleged that the reassignment
triggered memories of a November 1987 incident when he was a hostage of Cuban detainees for
nine days in the correctional facility.2 He worked for one hour in the housing unit on
November 14, 2004 before informing his supervisor that the “walls were closing in” and he took
sick leave. Appellant submitted medical evidence in support of his claim.
On March 8, 2005 the employing establishment stated that appellant had worked
voluntary overtime as a correctional officer 51 times from April 25, 2002 to November 14, 2004.
On April 22, 2005 the Office asked appellant to submit a detailed description of the
specific work-related incidents or situations that contributed to his emotional condition,
including relevant dates, locations, names of coworkers and supervisors involved. He did not
respond.
By decision dated August 8, 2005, the Office denied appellant’s claim on the grounds
that the evidence did not establish that his emotional condition was causally related to a
compensable factor of employment.
Appellant requested reconsideration and submitted additional evidence. He submitted
copies of correspondence from the employing establishment, medical reports, documents relating
to employee conduct rules, a performance evaluation and therapy notes.
By decision dated October 12, 2006, the Office affirmed the August 8, 2005 decision.
LEGAL PRECEDENT
To establish a claim that he sustained an emotional condition in the performance of duty,
a claimant must submit the following: (1) medical evidence establishing that he has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his emotional condition.3

1

Appellant worked in a warehouse at the correctional facility. He had previously worked as a correctional officer
at the facility.
2

On October 1, 2004 appellant was suspended for 20 days and demoted to a correctional officer because he
brought contraband (cigars) into the facility, misused a computer and failed to cooperate during an investigation.
3

Pamela D. Casey, 57 ECAB ___ (Docket No. 05-1768, issued December 13, 2005); George C. Clark, 56 ECAB
___ (Docket No. 04-1573, issued November 30, 2004).

2

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the concept
or coverage of workers’ compensation. Where the medical evidence establishes that the
disability results from an employee’s emotional reaction to his regular or specially assigned
employment duties or to a requirement imposed by the employing establishment, the disability
comes within coverage of the Federal Employees’ Compensation Act.4 The same result is
reached when the emotional disability resulted from the employee’s emotional reaction to the
nature of his work or his fear and anxiety regarding his ability to carry out his work duties.5 By
contrast, there are disabilities having some kind of causal connection with the employment that
are not covered under workers’ compensation law because they are not found to have arisen out
of the employment, such as when disability results from an employee’s fear of a reduction-inforce or frustration from not being permitted to work in a particular environment or to hold a
particular position.6
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment, which may be considered by a physician
when providing an opinion on causal relationship and which are not deemed compensable factors
of employment and may not be considered.7 When a claimant fails to implicate a compensable
factor of employment, the Office should make a specific finding in that regard. If a claimant
does implicate a factor of employment, the Office should then determine whether the evidence of
record substantiates that factor.8 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter asserted, then the
Office must base its decision on an analysis of the medical evidence.9 As a rule, allegations
alone by a claimant are insufficient to establish a factual basis for an emotional condition claim
but rather must be corroborated by the evidence.10
ANALYSIS
The Board finds that appellant has not established any compensable factors of
employment under the Act.
Appellant alleged that he sustained post-traumatic stress disorder because he was notified
on October 1, 2004 that he was being reassigned as a correctional officer in the housing unit of
4

5 U.S.C. §§ 8101-8193.

5

Lillian Cutler, 28 ECAB 125 (1976).

6

Id.

7

Dennis J. Balogh, 52 ECAB 232 (2001).

8

Margaret S. Krzycki, 43 ECAB 496 (1992).

9

See Charles D. Edwards, 55 ECAB 259 (2004).

10

See Charles E. McAndrews, 55 ECAB 711 (2004).

3

the employing establishment. He alleged that the reassignment triggered memories of a
November 1987 incident when he was a hostage of inmates for nine days. Following his
October 2004 notice of reassignment, appellant worked for one hour on November 14, 2004
before he took sick leave. His reassignment was a result of his demotion due to disciplinary
action at the employing establishment. Appellant was suspended for 20 days and demoted to a
correctional officer because he brought contraband (cigars) into the correctional facility, misused
a computer and failed to cooperate during an investigation. The Board finds that his
reassignment due to disciplinary action relates to an administrative or personnel matter, unrelated
to the employee’s regular or specially assigned duties and does not fall within the coverage of the
Act.11 Although the handling of disciplinary matters is generally related to the employment, it is
an administrative function of the employer and not a duty of the employee.12 The Board has
found that an administrative or personnel matter will be considered to be an employment factor
only where the evidence discloses error or abuse on the part of the employing establishment.13
In determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.14 The Board finds that
appellant has not submitted sufficient evidence to show that the employing establishment acted
unreasonably in demoting and reassigning him because of his violations of employee conduct
rules. Thus, appellant has not established a compensable employment factor under the Act with
respect to administrative matters.
For the foregoing reasons, appellant has not established any compensable employment
factors under the Act. Therefore, he has not met his burden of proof in establishing that he
sustained an emotional condition in the performance of duty.15
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty causally related to compensable
factors of employment.

11

See Lori A. Facey, 55 ECAB 217 (2004).

12

Id.

13

Charles D. Edwards, supra note 9.

14

Janice I. Moore, 53 ECAB 777 (2002).

15

Unless appellant alleges a compensable factor of employment substantiated by the record, it is unnecessary to
address the medical evidence. See Barbara J. Latham, 53 ECAB 316 (2002); Garry M. Carlo, 47 ECAB
299 (1996).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 12, 2006 is affirmed.
Issued: June 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

